The plaintiff brings this action to recover upon a policy of insurance for loss by fire. The policy of insurance is a contract upon which the plaintiff relies for recovery. The burden is upon the plaintiff to prove that she has fulfilled her obligations under such contract. The defendant *Page 377 
affirmatively pleads in answer that the plaintiff did not fulfill her obligations under the contract and sets forth in various defenses the particular parts of such contract violated by the plaintiff. If the terms of the contract were violated by the plaintiff she has full knowledge of such facts or should have such knowledge. The defendant in its answer affirmatively alleges the specific violations of the contract by the plaintiff upon which it relies in defense and thereby puts the plaintiff on notice of the facts which it proposes to prove in defense of the action. The motion of the plaintiff in reality asks that the defendant be required to disclose the evidence which it will offer in proof of the facts alleged by it in defense. The facts in evidence demanded are not peculiarly in the knowledge or possession of the defendant. The plaintiff either knows the truth or falsity of the facts and evidence demanded or has equal opportunity with the defendant in ascertaining the same. Moreover if the defendant were required to furnish the information demanded in the motion it might be unduly and unfairly limited in its proof upon trial.
   The motion for more specific statement of answer is denied.